

AFFINITY GOLD CORP.
Av. Arenales 335
Cercado, Lima, Peru
011-511-627-4600




March 2, 2009


Antonio Rotundo
Av. Arenales 335
Cercado, Lima, Peru


And to:


AMR Project Peru, S.A.C.
Av. Arenales 335
Cercado, Lima, Peru


Dear Sir:


Re:
AGREEMENT TO CANCEL 26,500,000 SHARES OF COMMON STOCK OF AFFINITY GOLD CORP.
(THE “COMPANY”) REGISTERED IN THE NAME OF ANTONIO ROTUNDO UPON COMPLETION OF THE
ACQUISITION BY THE COMPANY OF THE MINING CONCESSION RIGHTS FROM AMR PROJECT
PERU, S.A.C. (“AMR”) IN ACCORDANCE WITH THE ASSET PURCHASE AGREEMENT, DATED
MARCH 2, 2009



Subject to and in accordance with the terms and conditions contained herein,
this binding letter agreement (the “Agreement”) will set forth the
understanding, terms and conditions relating to the cancellation of 26,500,000
of the 34,800,000 shares of common stock of the Company registered in the name
of Antonio Rotundo concurrent with the completion of the asset purchase
agreement between the Company and AMR (the “Asset Purchase Agreement”), whereby
the Company will acquire the Mining Concession Rights (as defined in the Asset
Purchase Agreement) from AMR.  Such cancellation by Antonio Rotundo is to
encourage the Company to enter into the Asset Purchase Agreement and to
encourage equity investment into the Company.


1.           Cancellation of shares.     Mr. Antonio Rotundo hereby agrees that
concurrent with the closing of the Asset Purchase Agreement, whereby the Company
will acquire the Mining Concession Rights from AMR, Mr. Rotundo will voluntarily
surrender for cancellation and return to the Company’s treasury 26,500,000 of
the 34,800,000 shares of common stock of the Company registered in Mr. Rotundo’s
name.  In addition, Mr. Rotundo hereby agrees to provide the Company with an
irrevocable stock power of attorney which will set out the transfer of
26,500,000 shares of the Company’s common stock from the 34,800,000 shares
registered in Mr. Rotundo’s name on share certificate #0136 to the Company,
which Mr. Rotundo will have medallion stamped by a brokerage house or have his
signature guaranteed by a bank or notary public that is acceptable to the
Company and it’s transfer agent.  A copy of the irrevocable stock power of
attorney is attached hereto as Schedule “A”.

 

--------------------------------------------------------------------------------

 

2.           Execution in Counterparts.     This Agreement may be executed in
original or counterpart form, delivered by facsimile or otherwise, and when
executed by the parties as aforesaid, shall be deemed to constitute one
agreement and shall take effect as such.


3.           Governing Law.     This Agreement and each of the documents
contemplated by or delivered under or in connection with this Agreement are
governed exclusively by, and are to be enforced, construed and interpreted
exclusively in accordance with the laws of the State of Nevada and the parties
submit and attorn to the jurisdiction of the courts of the State of Nevada.


Yours very truly,
AFFINITY GOLD CORP.


Per:
/s/ Corey Sandberg
 
Corey Sandberg, Director



If Mr. Antonio Rotundo wishes to accept the terms and conditions set forth
above, please execute this Agreement and fax or scan and e-mail a copy of the
executed Agreement to Devlin Jensen, Attention: Michael Shannon at (604)
684-0916 as well as return an originally signed copy to Devlin Jensen at 2550 –
555 W. Hastings St., Vancouver, BC, Canada  V6B 4N5.  Upon such execution and
return via fax or scan and e-mail, this Agreement shall constitute a binding
agreement upon the parties.


/s/ Antonio Rotundo
 
Dated: March 2, 2009
Antonio Rotundo, shareholder of
   
Affinity Gold Corp.
   


 
- 2 -

--------------------------------------------------------------------------------

 

Schedule “A”


IRREVOCABLE POWER OF ATTORNEY TO TRANSFER SHARES


KNOWN ALL MEN BY THESE PRESENTS, that    ANTONIO ROTUNDO
For No Value Received does hereby gift unto
AFFINITY GOLD CORP.


Twenty-Six Million Five Hundred Thousand (26,500,000) shares of common stock of
Affinity Gold Corp. standing in name of the undersigned on the share register of
Affinity Gold Corp. represented by Certificate No. 0136 herewith AND the
undersigned does hereby constitute and appoint Affinity Gold Corp. as his true
and lawful attorney, IRREVOCABLY, for him and in his name and stead to gift the
said stock, and for that purpose to make and execute all necessary acts of
assignment and transfer thereof, and to substitute one or more persons with like
full power, hereby ratifying and confirming all that his said Attorney or
its/his substitute or substitutes shall lawfully do by virtue hereof.


IN WITNESS WHEREOF, the undersigned have hereunto set her hand and seal at
effective as of the ___ day of March 2009.


SIGNED and DELIVERED by
)
 
ANTONIO ROTUNDO in the presence of:
)
   
)
   
)
 
Witness
)
ANTONIO ROTUNDO
 
)
   
)
 
Address
)
   
)
   
)
   
)
   
)
   
)
   
)
 

 

--------------------------------------------------------------------------------

The signature(s) must be guaranteed by an eligible guarantor institution (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions).

 
- 3 -

--------------------------------------------------------------------------------

 